                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ESTHER HOFFMAN, et al.,                                 CASE NO. C18-1132-JCC
10                             Plaintiffs,                   ORDER
11          v.

12   TRANSWORLD SYSTEMS
     IMCORPORATED, et al.,
13
                               Defendants.
14

15
            This matter comes before the Court on Defendants Patenaude & Felix, APC and Matthew
16
     Cheung’s motion for summary judgment (Dkt. No. 30) and Defendant Transworld Systems
17
     Incorporated’s joinder to the motion (Dkt. No. 32). Having thoroughly considered the parties’
18
     briefing and the relevant record, the Court finds oral argument unnecessary and hereby
19
     DISMISSES the motion as moot for the reasons explained herein.
20
            The facts of this case were set forth in the Court’s November 2, 2018 order granting in
21
     part and denying in part Defendants’ motion to dismiss. (Dkt. No. 29.) The Court dismissed,
22
     without prejudice, Plaintiff Sarah Douglass’s claim for a violation of the Fair Debt Collection
23
     Practices Act (“FDCPA”), 15 U.S.C. § 1692, and claim for a per se violation of the Washington
24
     Consumer Protection Act (“CPA”), Wash. Rev. Code § 19.86 premised on her FDCPA claim.
25
     (Id.) The Court granted Plaintiffs leave to amend within 30 days of the issuance of the November
26


     ORDER
     C18-1132-JCC
     PAGE - 1
 1   2 order. (Id.) On November 5, Defendants moved for summary judgment dismissing Plaintiff

 2   Douglass’s FDCPA and per se CPA claims. (Dkt. Nos. 30, 32.) Plaintiffs have not filed an

 3   amended complaint curing the deficiencies identified in the Court’s November 2 order. 1

 4          Defendants have submitted evidence (Dkt. Nos. 31; 31-1 at 2, 4, 6), which Plaintiffs have

 5   not substantively opposed (see generally Dkt. No. 40), establishing that there is no genuine

 6   dispute of material fact as to whether Plaintiff Douglass’s FDCPA claim is untimely, and

 7   therefore that her per se CPA claim fails as well. Fed. R. Civ. P. 56(a); see 15 U.S.C. § 1692k(d),

 8   Mangum v. Action Collection Serv., Inc., 575 F.3d 935, 940 (9th Cir. 2009); Lyons v.
 9   Homecomings Fin. LLC, 770 F. Supp. 2d 1163, 1167 (W.D. Wash. 2011).
10          The Court’s November 2 order granted Plaintiffs leave to file an amended complaint
11   within 30 days of the issuance of the order. (Dkt. No. 29.) Plaintiffs have not done so. Thus, the
12   claims the Court dismissed without prejudice, including Plaintiff Douglass’s FDCPA and per se
13   CPA claims, can no longer be asserted against Defendants through amendment. Therefore, the
14   Court DISMISSES Defendants’ motion for summary judgment as moot.
15          DATED this 4th day of January 2019.




                                                          A
16

17

18
                                                          John C. Coughenour
19                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25
            1
             Plaintiffs filed a motion for reconsideration of the Court’s November 2 order, which the
26   Court denied. (Dkt. Nos. 33, 44.)

     ORDER
     C18-1132-JCC
     PAGE - 2
